10-2038-pr
    Mohammad v. NYSHESC



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 23rd day of May, two thousand eleven.

    PRESENT:    RALPH K. WINTER,
                ROSEMARY S. POOLER,
                BARRINGTON D. PARKER,
                      Circuit Judges.
    __________________________________________

    Maher Fadel Mohammad,
                                          Plaintiff-Appellant,

                          v.                                            10-2038-cv

    New York State Higher Education Services Corporation, Jeffrey S. Doerr, Overton, Russell &
    Doerr, and Overton, Russell & Doerr,
                                       Defendants-Appellees.
    __________________________________________

    FOR APPELLANT:                                       Maher Fadel Mohammad, pro se, Brooklyn,
                                                         N.Y.

    FOR DEFENDANT-APPELLEE                               Marion R. Buchbinder; Assistant Solicitor
    NEW YORK STATE HIGHER                                General (Barbara D. Underwood, Solicitor
    EDUCATION SERVICES                                   General, Michael S. Belohlavek, Senior
    CORPORATION                                          Counsel, Eric T. Schneiderman, Attorney
                                                         General, New York, N.Y., on the brief)
    FOR DEFENDANT-APPELLEE
    JEFFREY S. DOERR and
    OVERTON, RUSSELL & DOERR                             Brian S. Strohl, Overton, Russell, Doerr &
    FOR DEFENDANT-APPELLEE                               Donovan, Clifton, N.Y.
        Appeal from a judgment of the United States District Court for the Eastern District of

New York (Gleeson, J.).

        UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

        Appellant Maher Fadel Mohammad, proceeding pro se, appeals the district court’s

judgment dismissing his complaint regarding a default judgment resulting from his student loan.

We assume the parties’ familiarity with the underlying facts and the procedural history of the

case.

        Because Appellant’s claims against defendant-appellees Overton, Russell & Doerr and

Jeffrey S. Doerr were voluntarily dismissed, and Appellant may apply to reinstate his action

against those defendants after further proceedings in the Albany County Supreme Court, to the

extent that Appellant seeks review of the district court’s order granting voluntary dismissal, we

decline to address the merits of that ruling. See Palmieri v. Defaria, 88 F.3d 136, 140 (2d Cir.

1996) (finding that plaintiffs that receive voluntary dismissals generally cannot prosecute an

appeal from the order of dismissal because such an appeal would constitute “an end-run around

the final judgment rule”).

        Furthermore, the dismissal of the claims against defendant-appellee New York State

Higher Education Services Corporation is affirmed. We review the dismissal of a complaint

pursuant to Rule 12(b)(6) de novo, construing the complaint liberally and accepting all factual

allegations in the complaint as true. See Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d

Cir. 2002). The complaint must plead “enough facts to state a claim to relief that is plausible on

its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although all allegations

contained in the complaint are assumed to be true, this tenet is “inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). A claim will have “facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable



                                                 2
inference that the defendant is liable for the misconduct alleged.” Id. However, even after

Twombly, the district court remains obligated to construe pro se complaints liberally. See Harris

v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009).

       We review a district court’s dismissal of a complaint on Rule 8 grounds for an abuse of

discretion. See Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir. 1995) (reviewing sua sponte

dismissal pursuant to Rule 8 for an abuse of discretion). “[A] district court abuses its discretion

when its decision rests on an error of law (such as application of the wrong legal principle) or a

clearly erroneous factual finding, or . . . its decision—though not necessarily the product of a

legal error or a clearly erroneous factual finding—cannot be located within the range of

permissible decisions.” Wynder v. McMahon, 360 F.3d 73, 76 (2d Cir. 2004) (quotation marks

omitted). Rule 8(a)(2) provides that a complaint must include “a short and plain statement of the

claim showing that the pleader is entitled to relief.” The statement must be sufficient to give the

defendants “fair notice of what the plaintiff’s claim is and the grounds upon which it rests.”

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002).

       Having conducted an independent review of the record in light of these principles, we

affirm the district court’s judgment for substantially the same reasons stated by the district court

in its thorough and well-reasoned order.

        Accordingly, the judgment of the district court is hereby AFFIRMED.


                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                 3